Exhibit 10.5

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

InterCloud Systems, Inc.
$2,745,000 0.67% Senior Secured Note

 

Issuance Date: May 17, 2016
Original Principal Amount: $2,745,000

 

FOR VALUE RECEIVED, InterCloud Systems, Inc. (the “Company”) hereby promises to
pay to the order of JGB (Cayman) Waltham Ltd. or its registered assigns
(“Holder”) the amount set out above as the Original Principal Amount (the
“Principal”) when due. This 0.67% Senior Secured Note (including all Notes
issued in exchange, transfer or replacement hereof, this “Note”) is issued
pursuant to the Forbearance and Amendment Agreement dated as the date hereof by
and among the Company and the Holder. Certain capitalized terms used herein are
defined in Section 13.

 

1.            PAYMENTS.

 

(a)           The principal amount of this note shall be payable in thirty six
equal monthly installments of $76,250 in cash on the last Business Day of each
calendar month starting on June 30, 2016, with, subject to acceleration, the
last payment being due on May 31, 2019. The Company may prepay this Note in cash
at any time. For the avoidance of doubt, all outstanding principal and accrued
and unpaid interest shall be due and payable in full on May 31, 2019.

 

(b)           Except as otherwise provided herein, the outstanding principal
amount of this Note shall bear interest at an annual rate of 0.67% commencing on
the date hereof until the entire outstanding principal amount of this Note is
paid in full, whether at maturity, upon acceleration, by prepayment or
otherwise. All computations of interest shall be made on the basis of a year of
360 days and the actual number of days elapsed. All accrued and unpaid interest
shall be payable on the last Business Day of each calendar month.

 



 1 

 

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, until such Event of Default is cured (if applicable), interest shall be
paid at an amount equal to the lesser of (x) 3% per annum and (y) the maximum
applicable legal rate per annum (“Default Interest”).

 

2.            RIGHTS UPON EVENT OF DEFAULT.

 

(a)          Event of Default. Each of the following events shall constitute an
“Event of Default”:

 

(i)            the Company’s failure to pay principal and interest when and as
due under this Note;

 

(ii)           the occurrence of any default under the Amended and Restated
Senior Secured Convertible Note due April 29, 2019, issued to the Holder (the
“Convertible Note”);

 

(iii)          the occurrence of any default under the Second Amended and
Restated Senior Secured Convertible Note due April 29, 2019, issued to the
Holder; or

 

(iv)          the Company or any Significant Subsidiary (as such term is defined
in Rule 1-02(w) of Regulation S-X) thereof shall be subject to a Bankruptcy
Event.

 

(b)          Remedies. If an Event of Default occurs and is continuing with
respect to any of the Notes, the Holder may declare all of the then outstanding
Principal of this Note, including any unpaid Default Interest, to be due and
payable immediately, except that in the case of an Event of Default arising from
events described in clause (iv) this Note shall become due and payable
automatically without further action or notice. The Holder’s remedies under this
Note shall be cumulative.

 

3.            AMENDING THE TERMS OF THIS NOTE. The prior written consent of the
Holder shall be required for any change or amendment to this Note.

 

4.            TRANSFER. This Note may be offered, sold, assigned or transferred
by the Holder without the consent of the Company.

 

5.            REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. Except as specifically set forth herein, the remedies
provided in this Note shall be cumulative and in addition to all other remedies
available under this Note, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. The Company covenants to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).

 



 2 

 

 

6.             PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting the Company’s creditors’ rights and
involving a claim under this Note, then the Company shall pay the reasonable
costs and expenses incurred by the Holder for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, without limitation, attorneys’ fees and
disbursements.

 

7.             Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed. This Note is a direct debt obligation of
the Company.

 

8.             CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

9.             FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

 

10.           NOTICES; PAYMENTS.

 

(a)           Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(a) of the Convertible Note. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore.

 

(b)          Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, unless otherwise expressly set forth
herein, such payment shall be made in lawful money of the United States of
America via wire transfer of immediately available funds in accordance with the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day.

 

11.          WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby irrevocably waives demand, notice, presentment, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note.

 



 3 

 

 

12.           GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVE ANY RIGHT SUCH
PARTY MAY HAVE TO, AND AGREE NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

13.          CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:

 

(a)          “Bankruptcy Event” means any of the following events: (a) the
Company or any Significant Subsidiary (as such term is defined in Rule 1-02(w)
of Regulation S-X) thereof commences a case or other proceeding under any
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
relating to the Company or any Significant Subsidiary thereof, (b) there is
commenced against the Company or any Significant Subsidiary thereof any such
case or proceeding that is not dismissed within sixty (60) days after
commencement, (c) the Company or any Significant Subsidiary thereof is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered, (d) the Company or any
Significant Subsidiary thereof suffers any appointment of any custodian or the
like for it or any substantial part of its property that is not discharged or
stayed within sixty (60) calendar days after such appointment, (e) the Company
or any Significant Subsidiary thereof makes a general assignment for the benefit
of creditors, (f) the Company or any Significant Subsidiary thereof calls a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts, (g) the Company or any Significant Subsidiary
thereof, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing, or (h) the
Company or any Significant Subsidiary is or will be unable to pay its debts
generally as they become due.

 

(b)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed.

 



 4 

 

 

(c)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

14.           MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall
be deemed to, establish or require the payment of a rate of interest or other
charges in excess of the maximum permitted by applicable law. In the event that
the rate of interest required to be paid or other charges under this Note
exceeds the maximum permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Company to the Holder and
thus refunded to the Company. 

 

[signature page follows]

 

 5 

 

 



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 



  INTERCLOUD SYSTEMS, INC.         By:                Name:     Title:          
Facsimile No. for delivery of Notices:                          E-mail Address
for delivery of Notices:                    

 

 

6



 

